DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 3, 5 – 8 allowed.
The following is an examiner’s statement of reasons for allowance:
Lee et al. (US 2018/0270624) Section 0009, Lu et al. (US 2018/0227718) Section 0117, Kotecha et al. (US 2017/0064602) Abstract, and Agarwal et al. (US 2016/0337930) teaches the use of multicast or multimedia broadcast multicast service (MBMS).  The prior art of record, however, fails to teach or render obvious the following features:
determine whether the number of communication terminals that have activated an application related to a multicast service exceeds a predetermined threshold after a lapse of a predetermined period of time that is an interval of time within a period between a sleep time and a sleep time of a first communication terminal from joining of the first communication terminal to the multicast service, the first communication terminal joining the multicast service earliest among the communication terminals joining the multicast service after a previous multicast session is started
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Chen (US 2017/0127469) Section 0009 teaches extended discontinuous reception (eDRX) and Xia et al. (US 2016/0072665) Section 0007 teaches an SGmb reference point and a Sm reference point.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877. The examiner can normally be reached Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/RAYMOND S DEAN/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        Raymond S. Dean
March 7, 2022